Your Madison Gold & Guns Order
Confirmation (#1702) »

Madison Gold & Guns

Madison Gold & Guns

Jan 9, 2021, 09:50

Standard encryption (TLS).

a) Your order ID is #1702.

Shipping AddressBilling Address

Matthew Greene Matthew Greene

Syracuse, New York 13206 Syracuse, New York 13206
United States United States

Your Order Contains...

GOVERNMENT
EXHIBIT

\\

 
i] Your order ID is #1702.

Shipping AddressBilling Address

Matthew Greene Matthew Greene

Syracuse, New York 13206 Syracuse, New York 13206
United States United States

Your Order Contains...

Cart Items SKU Qty Item Price Item Total

Maxxtech 5.56x45mm
NATO Ammunition

PTGB556 55 Grain PTGB556 1 $849.50 ge

FMJ M193 CASE 1000 USD
Rounds - FREE
SHIPPING PROMO

Subtotal: $849.50 USD
Shipping: $0.00 USD
Grand Total: $849.50 USD
Payment Method: NMI

Madison Gold & Guns

 
Your Madison Gold & Guns Order
Has Been Updated (#1702) »

Madison Gold & Guns

Madison Gold & Guns

Jan 11, 2021, 15:59
Standard encryption (TLS).

alm Urelecat ea)

An order you recently placed on our website has had its
Status changed.

The status of order #1702 is now Shipped

Order Total: $849.50 USD
Date Placed: 9th Jan 2021
Payment Method: NMI

Cart Items

Maxxtech
5.56x45mm NATO
Ammunition
PTGR556 55 Grain

 
Hi Matthew

An order you recently placed on our website has had its
status changed.

The status of order #1702 is now Shipped

Order Total: $849.50 USD
Date Placed: °) ism T- 1 Ae ral
Payment Method: NMI

Cart Items

Maxxtech
5.56x45mm NATO
Maat ceyg)
PTGB556 55 Grain
FMJ M193 CASE
1000 Rounds -
FREE SHIPPING
PROMO

PTGB556

. Caroma) line)
Madison Gold & Guns

 
 

 

 
CUAAA Tj; | ee

a | =  _

Bsa bee aT

FMJ6Ser

Seer noe

REME ARLE

 
